Exhibit 10.1
 
SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT


This Second Amendment to Amended and Restated Credit Agreement (the “Amendment”)
is made as of this 22nd day of January, 2015, by and among HANDY & HARMAN GROUP
LTD., a Delaware corporation (the “Borrower”), each of the each of the EXISTING
GUARANTORS listed on the signature pages hereto (each, an “Existing Guarantor”
and collectively, the “Existing Guarantors”), each of the JOINING GUARANTORS
named on the signature pages hereto and further defined below (“Joining
Guarantors” and together with Existing Guarantors, the “Guarantors” and each is
individually referred to herein as a “Guarantor”, and together with the
Borrower, the “Loan Parties” and each is individually referred to herein as a
“Loan Party”), the financial institutions from time to time party to the Credit
Agreement (defined below) as lenders (collectively, the “Lenders” and each is
individually referred to as a “Lender”), and PNC BANK, NATIONAL ASSOCIATION
(“PNC”), in its capacity as administrative agent (PNC, in such capacity, the
“Administrative Agent”) and in its capacity as a Lender.
 
 
BACKGROUND
 
A.           On August 29, 2014, Borrower, Existing Guarantors, Lenders and
Administrative Agent entered into an Amended and Restated Credit Agreement to
reflect certain financing arrangements between the parties thereto (as amended,
modified, renewed, extended, replaced or substituted from time to time, the
“Credit Agreement”).  The Credit Agreement and all other documents executed in
connection therewith are collectively referred to herein as the “Existing
Financing Agreements.”  All capitalized terms used herein but not otherwise
defined herein shall have the meaning given to them in the Credit Agreement.
 
B.           The Loan Parties have informed Administrative Agent and Lenders
that the Parent intends to pursue the acquisition of 100% of the outstanding
shares of JPS Industries, Inc. (the “Target Company”), a company of which Steel
Partners Holdings L.P., the owner of 66.1% of Parent, owns an approximate 38.7%
interest in accordance with the terms of the tender offer described below (the
“Share Purchase”).  The Loan Parties intend to consummate the Share Purchase in
the following manner: (i) Borrower has formed two Subsidiaries, HNH Group
Acquisition LLC, a Delaware limited liability company (“HNH Group Acquisition”)
and HNH Acquisition LLC, a Delaware limited liability company (“HNH
Acquisition”, and sometimes referred to collectively with HNH Group Acquisition
herein as the “Joining Guarantors”), each of which is, pursuant to Section
8.1.11(ii) of the Credit Agreement, joining as a Guarantor under the Credit
Agreement and other Existing Financing Agreements, (ii) HNH Group Acquisition
will make a tender offer for the shares of the Target Company on or about
January 23, 2015 (“Tender Offer”), (iii) Parent will contribute certain of its
own issued shares to HNH Group Acquisition, (iv) as part of the Tender Offer,
Steel Partners Holdings L.P. will exchange all of the shares it owns in the
Target Company with HNH Group Acquisition for the shares of Parent which had
been contributed to HNH Group Acquisition, (v) subsequent thereto, Target
Company, through a reverse merger, will take all action to effect a merger with
and into HNH Group Acquisition with Target Company being the surviving entity
(“Target Merger”), (vi) Target Company will then merge with and into HNH
Acquisition, and (vii) Borrower will ultimately own 100% of HNH Acquisition and
HNH Acquisition will remain as a Guarantor under the Existing Financing
Agreements (collectively, the “JPS Transaction”).
 
 
 

--------------------------------------------------------------------------------

 
 
C.           Borrower has informed Administrative Agent that all of the
conditions of a Permitted Acquisition (including, without limitation, the
Specified Transaction Requirements, as modified herein) other than that the
initial Share Purchase corresponding to the Tender Offer may result in Target
Company not being a wholly-owned Subsidiary of Borrower, will have been
satisfied both prior to and upon completion of the JPS Transaction.
 
D.           Contemporaneous herewith, each Joining Guarantor is joining and
becoming a Guarantor under the Credit Agreement and the other Existing Financing
Agreements pursuant to a certain Guarantor Joinder and Assumption Agreement
dated of even date herewith, the form of which is attached hereto as Exhibit A.
 
E.           The Loan Parties have requested, and the Administrative Agent and
the Lenders have agreed, to amend certain terms and provisions contained in the
Credit Agreement, in each case subject to the terms and conditions set forth in
this Amendment.
 
NOW THEREFORE, with the foregoing background hereinafter deemed incorporated by
reference herein and made part hereof, the parties hereto, intending to be
legally bound, promise and agree as follows:
 
1.            Consent.
 
(a)           In reliance upon the documentation and information provided to
Administrative Agent, and notwithstanding anything to the contrary contained in
Section 2.8 [Use of Revolving Credit Loan Proceeds], Section 8.2.4 [Loans and
Investments], or Section 8.2.6 [Liquidations, Mergers, Consolidations,
Amalgamations, Acquisitions] of the Credit Agreement, respectively, upon the
Effective Date of this Amendment and subject to the terms hereof, Administrative
Agent and Lenders hereby consent to the JPS Transaction, and each such Section
shall be deemed amended to allow for the use of the proceeds of the Revolving
Credit Loans in an amount not to exceed $71,000,000 (Section 2.8 [Use of
Revolving Credit Loan Proceeds]), the Investment by HNH Group Acquisition of an
amount not to exceed $71,000,000 in the Target Company (Section 8.2.4 [Loans and
Investments]), and the Target Merger (Section 8.2.6 [Liquidations, Mergers,
Consolidations, Amalgamations, Acquisitions]).  For the avoidance of doubt, it
is condition of this Consent that the Target Merger constitutes a Permitted
Acquisition and Borrower shall provide reasonable evidence that the conditions
set forth in Section 8.2.6(v) of the Credit Agreement have been satisfied.
 
(b)           This consent shall be effective only as to the items set forth in
the preceding paragraph.  This consent shall not be deemed to constitute a
consent to the breach by Borrower of any covenants or agreements contained in
any Existing Financing Agreement with respect to any other transaction or
matter.  Borrower agrees that the consents set forth in the preceding paragraph
(a) shall be limited to the precise meaning of the words as written therein and
shall not be deemed (i) to be a consent to, or any waiver or modification of,
any other term or condition of any Existing Financing Agreement, or (ii) to
prejudice any right or remedy that Administrative Agent or Lenders may now have
or may in the future have under or in connection with any Existing Financing
Agreement other than with respect to the matters for which the consent in the
preceding paragraph (a) has been provided.  Other than as described in this
Amendment, the consents described in the preceding paragraph (a) shall not
alter, affect, release or prejudice in any way any Obligations under the
Existing Financing Agreements.  This consent shall not be construed as
establishing a course of conduct on the part of Administrative Agent or Lenders
upon which the Borrower may rely at any time in the future. Borrower expressly
waives any right to assert any claim to such effect at any time.
 
 
2

--------------------------------------------------------------------------------

 
 
(c)           Notwithstanding the foregoing, in the event the JPS Transaction is
not completed on or before June 30, 2015 (unless such date is extended by
Administrative Agent in writing in its discretion) (the “Termination Date”),
this consent shall cease to be effective on the day immediately following the
Termination Date.
 
2.            Financial Covenants.
 
(a)           JPS Transaction.  Notwithstanding anything to the contrary
contained in the Credit Agreement (i) at the time of consummating the initial
steps of the JPS Transaction, (ii) after giving pro forma effect to such
transaction, and (iii) upon actual completion of the JPS Transaction, the
Leverage Ratio shall not exceed 3.00 to 1.00.
 
(b)           Calculation of Consolidated Adjusted EBITDA.   Notwithstanding
anything to the contrary contained in the Credit Agreement, for the purpose of
determining (i) Borrower’s compliance with Section 8.2.17 [Maximum Leverage
Ratio], (ii) the Applicable Margin, and (iii) whether the Specified Transaction
Requirements have been satisfied, to the extent the Tender Offer results in HNH
Group Acquisition acquiring more than 50% but less than 100% of the shares of
Target Company, the definition of Consolidated Adjusted EBITDA shall be deemed
amended for the period commencing upon the initial acquisition of shares of the
Target Company corresponding to the Tender Offer and ending on the date of the
Target Merger, to permit Borrower to include the Consolidated EBITDA of Target
Company based on the  most recent quarterly financial statements of Target
Company as of the closing of the Tender Offer, based upon the pro rata portion
of the ownership interest percentage actually acquired by HNH Group Acquisition
through the initial phase of the Tender Offer; provided, however, that Borrower
shall deliver, within sixty (60) days following the closing of the Tender Offer,
a quality of earnings report in form and substance satisfactory to
Administrative Agent and Required Lenders, and Administrative Agent and Required
Lenders reserve the right to adjust any previous adjustments based upon such
quality of earnings report.
 
 
3

--------------------------------------------------------------------------------

 
 
3.             Schedules.  The following Schedules to the Credit Agreement shall
be amended and restated in their entirety and replaced with the updated
Schedules attached hereto as Exhibit B: Schedule 6.1.1 and Schedule 6.1.2.
 
4.             Representations and Warranties.  Each Loan Party hereby:
 
(a)           reaffirms all representations and warranties made to
Administrative Agent and Lenders under the Credit Agreement and all of the other
Existing Financing Agreements and confirms that all are true and correct in all
material respects as of the date hereof, in each case other than representations
and warranties that relate to a specific date;
 
(b)           reaffirms all of the covenants contained in the Credit Agreement
and covenants to abide thereby until all Loans, Obligations and other
liabilities of Loan Parties to Administrative Agent and Lenders, of whatever
nature and whenever incurred, are satisfied and/or released by Administrative
Agent and Lenders;
 
(c)           represents and warrants that no Potential Default or Event of
Default has occurred and is continuing under any of the Existing Financing
Agreements;
 
(d)           represents and warrants that since September 30, 2014, no event or
development has occurred which has had or is reasonably likely to have a
Material Adverse Change;
 
(e)           represents and warrants that it has the authority and legal right
to execute, deliver and carry out the terms of this Amendment and all related
agreements, instruments, and documents to which such Loan Party is a party, that
such actions were duly authorized by all necessary corporate or company action
and that the officers executing this Amendment and any related agreements,
instruments or documents on its behalf were similarly authorized and empowered,
and that neither this Amendment, or any related agreements, instruments, or
documents contravenes any provisions of its Articles of Incorporation or
Certificate of Formation, as applicable and Bylaws or Operating Agreement, as
applicable, or of any contract or agreement to which it is a party or by which
any of its properties are bound; and
 
(f)           represents and warrants that this Amendment and all assignments,
instruments, documents, and agreements executed and delivered by such Loan Party
in connection herewith, are valid, binding and enforceable in accordance with
their respective terms.
 
5.            Security Interest.  As security for the payment and performance of
the Secured Obligations (as defined in the Security Agreement), and satisfaction
by the Loan Parties of all covenants and undertakings contained in the Credit
Agreement, the Loan Documents and the Existing Financing Agreements, the
Borrower and each of the Existing Guarantors reconfirms the prior grant of the
security interest in and first priority, perfected lien in favor of PNC Bank,
National Association, in its capacity as Collateral Agent (as defined in the
Security Agreement), for its benefit and the ratable benefit of each Secured
Party (as defined in the Security Agreement), upon and to, all of its right,
title and interest in and to the Collateral, whether now owned or hereafter
acquired, created or arising and wherever located, and Joining Guarantors each
hereby assign and grant in favor of PNC Bank, National Association, in its
capacity as Collateral Agent, for its benefit and the ratable benefit of each
Secured Party, a continuing first priority, perfected lien and security interest
in and upon the Collateral (as defined in the Security Agreement) of each
Joining Guarantor, whether now owned or hereafter acquired or arising and
wherever located.
 
 
4

--------------------------------------------------------------------------------

 
 
6.            Confirmation of Indebtedness.  Loan Parties confirm and
acknowledge that as of the close of business on January 22, 2015, Borrower was
indebted to Administrative Agent and Lenders under the Credit Agreement in the
aggregate principal amount of $194,833,395.00, consisting of $191,800,000.00 on
account of Revolving Credit Loans and $3,033,395.00 on account of Letters of
Creedit, without any deduction, defense, setoff, claim or counterclaim, plus all
fees, costs and expenses incurred to date in connection with the Credit
Agreement and the other Loan Documents.
 
7.            Acknowledgment of Guarantors. Each Guarantor hereby covenants and
agrees that the Continuing Agreement of Guaranty and Suretyship dated November
8, 2012, as amended, restated, reaffirmed, supplemented and otherwise modified
from time to time, most recently by that certain Omnibus Reaffirmation and
Ratification Agreement dated August 29, 2014 and the Guarantor Joinder and
Assumption Agreement of even date herewith, shall remain in full force and
effect and shall continue to cover the existing and future Obligations of
Borrowers and each other Guarantor (including Joining Guarantors) to
Administrative Agent and Lenders under the Credit Agreement and the other Loan
Documents.
 
8.            Conditions Precedent/Effectiveness Conditions. This Amendment
shall be effective upon (the “Effective Date”) the satisfaction of each of the
following conditions (all documents to be in form and substance reasonably
satisfactory to Administrative Agent and Administrative Agent’s counsel):
 
(a)           Administrative Agent shall have received this Amendment duly
executed by Required Lenders and all Loan Parties;
 
(b)           Administrative Agent shall have received the results of UCC, tax
lien, and judgment searches against the Target Company and Joining Guarantors;
 
(c)           Administrative Agent shall have received a Guarantor Joinder and
Assumption Agreement executed by each of the Joining Guarantors;
 
(d)           Administrative Agent shall have received the updated Schedules
attached hereto as Exhibit B;
 
(e)           Administrative Agent shall have received a certificate certified
by the secretary or manager of each Joining Guarantor, and an incumbency
certificate for each Joining Guarantor identifying all authorized officers with
specimen signatures, and authorizing resolutions of each Joining Guarantor
authorizing the execution, delivery, and performance with respect to the terms
of this Amendment and the Existing Financing Agreements;
 
(f)           Administrative Agent shall have received each Joining Guarantor’s
state certified Certificate of Formation and each Joining Guarantor’s Operating
Agreement, each certified by the manager of Joining Guarantor;
 
 
5

--------------------------------------------------------------------------------

 
 
(g)           Administrative Agent shall have received in form and substance
satisfactory to Administrative Agent, evidence that each Joining Guarantor was
added as a named insured to Borrowers’ casualty insurance policies and liability
insurance policies;
 
(h)           Administrative Agent shall have received, on behalf of the
Required Lenders, an amendment fee equal to the greater of (x) $5,000 and (y)
.025% of such Required Lender’s Revolving Credit Commitment, in immediately
available funds, which fee shall be fully earned upon the date of this
Amendment;
 
(i)           Administrative Agent shall have received a Fee Letter executed by
Borrower;
 
(j)           Administrative Agent shall have received a perfection certificate
supplement executed by each Joining Guarantor;
 
(k)           Administrative Agent shall have received a pledge agreement from
Borrower pledging its interest in the Joining Guarantors and from the Joining
Guarantors pledging all now owned or hereafter acquired Equity Interests in
third party entities that either may own, including without limitation, as of
the completion of the Tender Offer, all of their respective interests in Target
Company;
 
(l)           After giving effect to this Amendment, no Potential Default or
Event of Default shall have occurred and be continuing; and
 
(m)           Execution and/or delivery of all other agreements, instruments and
documents requested by Agent to effectuate and implement the terms hereof.
 
9.            Post Closing Items.  Administrative Agent shall receive the
following items prior to or contemporaneously with the closing of the Tender
Offer (except item (c) below which shall be received within 60 days following
the Tender Offer and item (d) below which shall be received within 10 days
following the Tender Offer) (all documents to be in form and substance
reasonably satisfactory to Administrative Agent and Administrative Agent’s
counsel):
 
(a)           An opinion from Borrowers’ counsel regarding the Joining
Guarantors and that each step of the JPS Transaction is valid,  binding,
enforceable, and complies with applicable laws, including with respect to the
inapplicability or compliance with, Regulations U,T and X;


(b)           All agreements, documents, and instruments related to the JPS
Transaction;
 
(c)           The quality of earnings report described in Section 2(b) above;
 
(d)           A perfection certificate supplement updated to reflect the
acquisition of the Target Company; and
 
(e)           Execution and/or delivery of all other agreements, instruments and
documents reasonably requested by Agent to effectuate and implement the terms
hereof.
 
 
6

--------------------------------------------------------------------------------

 
 
10.           Payment of Expenses.  Loan Parties shall pay or reimburse
Administrative Agent for its reasonable attorneys’ fees and expenses in
connection with the preparation, negotiation and execution of this Amendment and
the documents provided for herein or related hereto.
 
11.           Reaffirmation of Existing Financing Agreements.  Except as
modified by the terms hereof, all of the terms and conditions of the Credit
Agreement, as amended, and all other of the Existing Financing Agreements, are
hereby reaffirmed and shall continue in full force and effect as therein
written.
 
12.           Release.  As further consideration for Administrative Agent’s and
Lenders’ agreement to grant the accommodations set forth herein, each Loan Party
hereby waives and releases and forever discharges Administrative Agent and
Lenders and their respective officers, directors, attorneys, agents and
employees from any liability, damage, claim, loss or expense of any kind that
Loan Parties, or any of them, may have against Administrative Agent or Lender
arising out of or relating to the Obligations, this Amendment or the Existing
Financing Agreements, other than any liability, damage, claim loss or expense as
a result of the gross negligence or willful misconduct of the Administrative
Agent or any Lender.
 
13.           Miscellaneous.
 
(a)           No rights are intended to be created hereunder for the benefit of
any third party donee, creditor, or incidental beneficiary.
 
(b)           The headings of any paragraph of this Amendment are for
convenience only and shall not be used to interpret any provision hereof.
 
(c)           No modification hereof or any agreement referred to herein shall
be binding or enforceable unless in writing and signed on behalf of the party
against whom enforcement is sought.
 
(d)           The terms and conditions of this Amendment shall be governed by
the laws of the State of New York.
 
(e)           This Amendment may be executed in any number of counterparts and
by facsimile, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same
agreement.  Delivery by facsimile or electronic transmission shall bind the
parties hereto.
 
 [SIGNATURES APPEAR ON THE FOLLOWING PAGE]
 
 
7

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have caused this Amendment to be executed and
delivered by their duly authorized officers as of the date first above written.


BORROWER:
HANDY & HARMAN GROUP LTD.
     
By:
/s/ James F. McCabe, Jr.
 
Name:
James F. McCabe, Jr.
 
Title:
Senior Vice President

 
 
 
 
 
[SIGNATURE PAGE TO SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT]
 
 

--------------------------------------------------------------------------------

 


GUARANTORS:
ARLON LLC
ARLON MED INTERNATIONAL LLC
BAIRNCO CORPORATION
460 WEST MAIN STREET HOLDING CORPORATION
EAST 74TH STREET HOLDINGS INC.
DANIEL RADIATOR CORPORATION
HANDY & HARMAN
HANDY & HARMAN AUTOMOTIVE
GROUP, INC.
HANDY & HARMAN ELECTRONIC MATERIALS CORPORATION
HANDY & HARMAN HOLDING CORPORATION
HANDY & HARMAN INTERNATIONAL, LTD.
HANDY & HARMAN OF CANADA, LIMITED
HANDY & HARMAN TUBE COMPANY, INC.
HANDYTUBE CORPORATION
INDIANA TUBE CORPORATION
KASCO CORPORATION
KASCO MEXICO LLC
LUCAS-MILHAUPT, INC.
LUCAS-MILHAUPT WARWICK LLC
MICRO-TUBE FABRICATORS, INC.
OCMUS, INC.
OMG, INC.
OMG ROOFING, INC.
OMNI TECHNOLOGIES CORPORATION OF DANVILLE
PAL-RATH REALTY, INC.
PAM FASTENING TECHNOLOGY, INC.
     
By:
/s/ James F. McCabe, Jr.
   
Name:
James F. McCabe, Jr
   
Title:
Senior Vice President

 
 
 
 
 
[SIGNATURE PAGE TO SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT]
 
 

--------------------------------------------------------------------------------

 



 
ATLANTIC SERVICE COMPANY, LIMITED
     
By:
/s/ James F. McCabe, Jr.
   
Name:
James F. McCabe, Jr.
   
Title:
Treasurer






 
20 GRANT STREET NOMINEE TRUST
THE 7 ORNE STREET NOMINEE TRUST
THE 28 GRANT STREET NOMINEE TRUST
     
By:
/s/ James F. McCabe, Jr.
   
Name:
James F. McCabe, Jr.
   
Title:
Trustee

 
 
 
 
 
[SIGNATURE PAGE TO SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT]
 
 

--------------------------------------------------------------------------------

 


JOINING GUARANTORS:
HNH GROUP ACQUISITION LLC
     
By: Handy & Harman Group Ltd., its sole member
     
By:
/s/ James F. McCabe, Jr.
 
Name:
James F. McCabe, Jr.
 
Title:
Senior Vice President




 
HNH ACQUISITION LLC
     
By: Handy & Harman Group Ltd., its sole member
     
By:
/s/ James F. McCabe, Jr.
 
Name:
James F. McCabe, Jr.
 
Title:
Senior Vice President


 
 
 
 
[SIGNATURE PAGE TO SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT]
 
 

--------------------------------------------------------------------------------

 





 
PNC BANK, NATIONAL ASSOCIATION, as Administrative Agent, Issuing Lender and a
Lender
     
By:
/s/ Kirk M. Mader
 
Name:
Kirk M. Mader
 
Title:
Senior Vice President



 
 
 
 
[SIGNATURE PAGE TO SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT]
 
 

--------------------------------------------------------------------------------

 



 
CITIZENS BANK, N.A., as a Lender
     
By:
/s/ Douglas Moore  
Name:
Douglas Moore  
Title:
Vice President

 

 
 
 
[SIGNATURE PAGE TO SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT]
 
 

--------------------------------------------------------------------------------

 
 

 
PEOPLE’S UNITED BANK, N.A., as a Lender
     
By:
/s/ Stephanie Pierce  
Name:
Stephanie Pierce  
Title:
Senior Vice President

 

 
 
 
[SIGNATURE PAGE TO SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT]
 
 

--------------------------------------------------------------------------------

 
 

 
BRANCH BANKING AND TRUST COMPANY, as a Lender
     
By:
/s/ Matthew J. Davis  
Name:
Matthew J. Davis  
Title:
Vice President

 

 
[SIGNATURE PAGE TO SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT]
 
 

--------------------------------------------------------------------------------

 



 
FIRST NIAGARA BANK, N.A., as a Lender
     
By:
/s/ Troy Jellerette  
Name:
Troy Jellerette  
Title:
Vice President

 

 
 
 
[SIGNATURE PAGE TO SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT]
 
 

--------------------------------------------------------------------------------

 



 
COMPASS BANK, as a Lender
     
By:
/s/ Craig Kincade  
Name:
Craig Kincade  
Title:
Senior Vice President

 

 
 
 
[SIGNATURE PAGE TO SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT]
 
 

--------------------------------------------------------------------------------

 





 
SANTANDER BANK, N.A., as a Lender
     
By:
/s/ Jason D. Hill  
Name:
Jason D. Hill   
Title:
Senior Vice President

 

 
 
 
[SIGNATURE PAGE TO SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT]
 
 

--------------------------------------------------------------------------------

 



 
TD BANK, N.A., as a Lender
     
By:
/s/ Joseph C. Premont  
Name:
Joseph C. Premont   
Title:
Vice President

 

 
[SIGNATURE PAGE TO SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT]
 
 

--------------------------------------------------------------------------------

 
 
Exhibit A


GUARANTOR JOINDER AND ASSUMPTION AGREEMENT
 
THIS GUARANTOR JOINDER AND ASSUMPTION AGREEMENT is made as of January 22, 2015,
by HNH Group Acquisition LLC, a Delaware limited liability company and HNH
Acquisition LLC, a Delaware limited liability company (collectively and
individually as the context may require, “New Guarantor”).
 
Background
 
Reference is made to (i) the Amended and Restated Credit Agreement, dated as of
August 29, 2014, as the same may be amended, restated, supplemented or otherwise
modified from time to time (the “Credit Agreement”), by and among Handy & Harman
Group Ltd., a Delaware corporation (the “Borrower”), each of the Guarantors now
or hereafter party thereto, the Lenders now or hereafter party thereto (the
“Lenders”) and PNC Bank, National Association, in its capacity as administrative
agent for the Lenders (in such capacity, the “Agent”), (ii) the Continuing
Agreement of Guaranty and Suretyship (Subsidiary), dated as of November 8, 2012
as the same may be amended, restated, supplemented or otherwise modified from
time to time (the “Guaranty”) of Guarantors given to the Agent as agent for the
Lenders, (iii)  the Security Agreement, dated as of November 8, 2012 as the same
may be amended, restated, supplemented or otherwise modified from time to time
(the “Security Agreement”) among the Loan Parties and the Agent as agent for the
Lenders, (iv) the Pledge Agreement, dated as of November 8, 2012, as the same
may be amended, restated, supplemented or otherwise modified from time to time
(the “Pledge Agreement”) made by the Loan Parties in favor of the Agent, (v) the
Intercompany Subordination Agreement, dated as of November 8, 2012, as the same
may be amended, restated, supplemented or otherwise modified from time to time
(the “Intercompany Subordination Agreement”) among the Loan Parties and the
Agent for the benefit of the Lenders, (vi)  (a) Patent, Trademark and Copyright
Security Agreement, dated as of November 8, 2012, as the same may be amended,
restated, supplemented or otherwise modified from time to time  among the Loan
Parties party thereto and the Agent for the benefit of the Lenders, (b) Patent,
Trademark and Copyright Security Agreement, dated as of April 26, 2013, as the
same may be amended, restated, supplemented or otherwise modified from time to
time among Lucas-Milhaupt Warwick LLC, OMG Roofing, Inc., and the Agent for the
benefit of the Lenders, (c) Patent, Trademark and Copyright Security Agreement,
dated as of November 21, 2013, as the same may be amended, restated,
supplemented or otherwise modified from time to time among PAM Fastening
Technology, Inc. and Agent for the benefit of the Lenders, and (d) Patent,
Trademark and Copyright Security Agreement, dated as of May 15, 2014, as the
same may be amended, restated, supplemented or otherwise modified from time to
time among Handy & Harman Holding Corporation and Agent for the benefit of the
Lenders (collectively, the “Patent, Trademark and Copyright Security
Agreements”), (vii) the Global Intercompany Note dated November 8, 2012, by Loan
Parties in favor of Agent, as the same may be amended, restated, supplemented or
otherwise modified from time to time, (viii) the Omnibus Ratification and
Reaffirmation Agreement dated August 29, 2014, by and among Borrower,
Guarantors, Lenders, and Agent, as the same may be amended, restated,
supplemented or otherwise modified from time to time (the “Omnibus
Reaffirmation”), and (ix) the other Loan Documents referred to in the Credit
Agreement, as the same may be amended, restated, supplemented or otherwise
modified from time to time (collectively, the “Loan Documents”).
 
 
 

--------------------------------------------------------------------------------

 
 
Agreement
 
Capitalized terms defined in the Credit Agreement are used herein as defined
therein.
 
New Guarantor hereby becomes a Guarantor under the terms of the Credit Agreement
and in consideration of the value of the synergistic and other benefits received
by New Guarantor as a result of being or becoming affiliated with the Borrower
and the Guarantors, New Guarantor hereby agrees that effective as of the date
hereof it hereby is, and shall be deemed to be, and assumes the obligations of,
a “Loan Party” and a “Guarantor,” jointly and severally under the Credit
Agreement, a “Guarantor,” jointly and severally with the existing Guarantors
under the Guaranty, a “Company” jointly and severally under the Intercompany
Subordination Agreement, a “Debtor” jointly and severally under the Security
Agreement, a “Pledgor” jointly and severally under the Pledge Agreement and the
Patent, Trademark and Copyright Security Agreements and a Loan Party or
Guarantor, as the case may be, under each of the other Loan Documents to which
the Loan Parties or Guarantors are a party; and, New Guarantor hereby agrees
that from the date hereof and so long as any Loan or any Commitment of any
Lender shall remain outstanding and until the payment in full of the Loans and
the Notes, the expiration of all Letters of Credit, and the performance of all
other obligations of the Loan Parties under the Loan Documents, New
Guarantor  shall perform, comply with, and be subject to and bound by each of
the terms and provisions of the Credit Agreement, Guaranty, Security Agreement,
Pledge Agreement, Intercompany Subordination Agreement, Patent, Trademark and
Copyright Security Agreements, Omnibus Reaffirmation, and each of the other Loan
Documents jointly and severally with the existing parties thereto.  Without
limiting the generality of the foregoing, New Guarantor hereby represents and
warrants that (i) each of the representations and warranties set forth  in
Section 6 of the Credit Agreement shall be true and correct as to New Guarantor
on and as of the date hereof (A) in the case of  such representations and
warranties qualified by materiality, in all respects and (B) in the case
of  such other representations and warranties, in all material respects, and
(ii) New Guarantor has heretofore received a true and correct copy of the Credit
Agreement, Guaranty, Security Agreement, Pledge Agreement, Intercompany
Subordination Agreement, Patent, Trademark and Copyright Security Agreements,
Omnibus Reaffirmatino, and each of the other Loan Documents (including any
modifications thereof or supplements or waivers thereto) in effect on the date
hereof.
 
New Guarantor hereby makes, affirms, and ratifies in favor of the Secured
Parties the Credit Agreement, Guaranty, Security Agreement, Pledge Agreement,
Intercompany Subordination Agreement, Patent, Trademark and Copyright Security
Agreements, Omnibus Reaffirmation, and each of the other Loan Documents given by
the Guarantors to the Agent and any of the other Secured Parties.
 
New Guarantor is simultaneously delivering to the Agent the documents, together
with this Guarantor Joinder and Assumption Agreement, required under Sections
Section 7 [Conditions of Lending and Issuance of Letters of Credit] and 8.1.11
[Additional Guaranties and Collateral].
 
In furtherance of the foregoing, New Guarantor shall execute and deliver or
cause to be executed and delivered at any time and from time to time such
further instruments and documents and do or cause to be done such further acts
as may be reasonably necessary in the reasonable opinion of Agent to carry out
more effectively the provisions and purposes of this Guarantor Joinder and
Assumption Agreement and the other Loan Documents.
 
 
 

--------------------------------------------------------------------------------

 
 
New Guarantor acknowledges and agrees that a facsimile or electronic (i.e.,
“pdf” or “tif” format) transmission to the Agent or any other Secured Party of
signature pages hereof purporting to be signed on behalf of New Guarantor shall
constitute effective and binding execution and delivery hereof by New Guarantor
and shall be effective as delivery of a manually executed counterpart of this
Guarantor Joinder and Assumption Agreement.
 
NEW GUARANTOR SHALL CAUSE BORROWER TO PROVIDE SUCH ADDITIONAL DOCUMENTS AS
REQUIRED BY SECTION 8.1.11 OF THE CREDIT AGREEMENT.
 


 
[BALANCE OF PAGE INTENTIONALLY LEFT BLANK]
 
 
 

--------------------------------------------------------------------------------

 
 


 
IN WITNESS WHEREOF, and intending to be legally bound hereby, the New Guarantor
has duly executed this Guarantor Joinder and Assumption Agreement and delivered
the same to the Agent for the benefit of the Secured Parties, as of the date and
year first above written with the intention that this Guarantor Joinder and
Assumption Agreement constitute a sealed instrument.
 
ATTEST:
 
HNH GROUP ACQUISITION LLC
           
Name:
   
By:
 
Title:
   
Name:
       
Title:
 






   
HNH ACQUISITION LLC
     
Name:
       
Title:
                       
By:
       
Name:
       
Title:
 





 
Acknowledged and accepted:
 
PNC BANK, NATIONAL ASSOCIATION, as Agent
 
By:
 
Name: Kirk M. Mader
Title: Senior Vice President



 


 


 


 


 


 


 
[SIGNATURE PAGE 1 OF 1 OF GUARANTOR JOINDER AND ASSUMPTION AGREEMENT]
 
 
 

--------------------------------------------------------------------------------

 


Exhibit B


Amended and Restated Schedules
 


Schedule 6.1.1
Qualifications to do Business
 
Entity
Jurisdiction of
Organization
Foreign States of Qualification
Handy & Harman
New York
CA, CT, IL, MA, MI, NJ, OH, RI
HandyTube Corporation
Delaware
None.
460 West Main Street Holding Corporation
Delaware
OH, PA
East 74th Street Holdings Inc.
Oklahoma
None.
Handy & Harman Electronic Materials Corporation
Florida
NJ, RI
Handy & Harman Tube Company, Inc.
Delaware
NJ, PA
Indiana Tube Corporation
Delaware
IN, TX
Lucas-Milhaupt, Inc.
Wisconsin
None
Micro-Tube Fabricators, Inc.
Delaware
NJ, PA
OMG, Inc
Delaware
CT, MA, NV, NY
OMG Roofing, Inc.
Delaware
NC, MA, IL
OMNI Technologies Corporation of Danville
New Hampshire
None
OCMUS Inc.
Indiana
None
Handy & Harman of Canada, Limited
Ontario, Canada
None
Daniel Radiator Corporation
Texas
CT, NY, OH, PA
Handy & Harman Automotive Group, Inc.
Delaware
None.
Handy & Harman International, Ltd.
Delaware
None
Pal-Rath Realty, Inc.
Delaware
None
Atlantic Service Company, Limited
Ontario, Canada
None
Lucas-Milhaupt Warwick, LLC
Delaware
RI, TN, TX
Bairnco LLC
Delaware
CA, FL, NJ, OH
Kasco LLC
Delaware
AL, AR, AZ, CA, CO, CT, DC, FL, GA, HI, IA, ID, IL, IN, KS, KY, LA, MA, MD, ME,
MI, MN, MO, MS, MT, NC, ND, NE, NH, NJ, NM, NY, OH, OK, OR, PA, RI, SC, SD, TN,
TX, UT, VA, VT, WA, WI, WV, WY
Handy & Harman Holding Corporation
Delaware
CA, CT, TX
PAM Fastening Technology, Inc.
North Carolina
None
Kasco Mexico LLC
Delaware
None
Handy & Harman Group Ltd.
Delaware
None
20 Grant Street Nominee Trust
Massachusetts
None
The 7 Orne Street Trust
Massachusetts
None
The 28 Grant Street Nominee Trust
Massachusetts
None
HNH Acquisition LLC
Delaware
None
HNH Group Acquisition LLC
Delaware
None

 
 
 

--------------------------------------------------------------------------------

 
 
Schedule 6.1.2
Subsidiaries


US Entities:


Name
Jurisdiction
of
Organization
Equity Interest
Atlantic Service Company, Limited
Canada
100% by Kasco LLC
Bairnco LLC
Delaware
100% by Handy & Harman Group Ltd.
460 West Main Street Holding Corporation
Delaware
100% by Handy & Harman
East 74th Street Holdings Inc.
Oklahoma
100% by Handy & Harman
Daniel Radiator Corporation
Texas
100% by Handy & Harman
Handy & Harman
New York
100% by Handy & Harman Group Ltd.
Handy & Harman Automotive Group, Inc.
Delaware
100% by Handy & Harman
Handy & Harman Electronic Materials Corporation
Florida
100% by Handy & Harman
Handy & Harman Group Ltd.
Delaware
100% by Handy & Harman Ltd.
Handy & Harman International, Ltd.
Delaware
100% by Handy & Harman
Handy & Harman Holding Corporation
Delaware
100% by Handy & Harman Group Ltd.
Handy & Harman of Canada, Limited
Ontario, Canada
100% by Handy & Harman
Handy & Harman Tube Company, Inc.
Delaware
100% by Handy & Harman
HandyTube Corporation
Delaware
100% by Handy & Harman
Indiana Tube Corporation
Delaware
100% by Handy & Harman
Kasco LLC
Delaware
100% by Bairnco LLC
Kasco Mexico LLC
Delaware
100% by Kasco LLC
Lucas-Milhaupt, Inc.
Wisconsin
100% by Handy & Harman
Lucas-Milhaupt Warwick LLC
Delaware
100% by Lucas-Milhaupt, Inc.
Micro-Tube Fabricators, Inc.
Delaware
100% by Handy & Harman
Ocmus Inc.
Indiana
100% by Handy & Harman
OMG Roofing, Inc.
Delaware
100% by OMG, Inc.
OMG, Inc.
Delaware
100% by Handy & Harman
Omni Technologies Corporation of Danville
New Hampshire
100% by Handy & Harman
Pal-Rath Realty, Inc.
Delaware
100% by Handy & Harman
PAM Fastening Technology, Inc.
North Carolina
100% by OMG, Inc.
20 Grant Street Nominee Trust
Massachusetts
100% by Handy & Harman Electronic Materials Corporation (Beneficiary)
28 Grant Street Nominee Trust
Massachusetts
100% by Handy & Harman Electronic Materials Corporation (Beneficiary)
7 Orne Street Nominee Trust
Massachusetts
100% by Handy & Harman Electronic Materials Corporation (Beneficiary)
HNH Acquisition LLC
Delaware
100% by Handy & Harman Group Ltd.
HNH Group Acquisition LLC
Delaware
100% by Handy & Harman Group Ltd.

­­­­­­­­­­­­­­­­­­­­­­
 
 
 

--------------------------------------------------------------------------------

 
 
 
Non-US / Canadian Entities:


Name
Jurisdiction
of
Organization
Equity Interest
Arlon India Private Limited
India
99.7% (997 shares) by Bairnco LLC
0.3% (3 shares) by three individual directors
Kasco Ensambly S.A. De CV
Mexico
100% by Kasco Mexico, LLC
Atlantic Service Company, (UK) Ltd.
United Kingdom
100% by Kasco LLC
Bertram & Graf, G.m.b.H.
Germany
100% by Kasco LLC
Indiana Tube Solutions de Mexico, S. De RL de CV
Mexico
99% by Indiana Tube Corporation
1% by Handy & Harman
Handy & Harman UK Holdings Limited
England & Wales
100% by Handy & Harman International, Ltd.
Handy & Harman (Europe) Limited
England & Wales
100% by Handy & Harman UK Holdings Limited
Rigby-Maryland (Stainless) Limited
England & Wales
100% by Handy & Harman (Europe) Limited
Handy & Harman Management Holdings (HK) Ltd.
Hong Kong
100% by Handy & Harman Netherlands, B.V.
Lucas-Milhaupt Gliwice Sp. z o.o.
Poland
100% by Handy & Harman Netherlands, B.V.
Lucas Milhaupt Riberac, S.A.
Riberac, France
100% by Handy & Harman Netherlands, B.V.
Lucas Milhaupt Hong Kong, Ltd.
Hong Kong
100% by Handy & Harman Management Holdings (HK) Ltd.
Lucas Milhaupt Brazing Materials (Suzhou) Co. Ltd.
Suzhou, China
100% by Lucas Milhaupt Hong Kong, Ltd.
Handy & Harman Netherlands, B.V.
Netherlands
100% by Handy & Harman International, Ltd.
H&H Ltd.
Bermuda
100% by Handy & Harman
Handy & Harman (Asia) S.A.
Panama
100% by Handy & Harman
Handy & Harman ELE (Asia) SND. BHD.
Malaysia
100% by Handy & Harman
Handy & Harman Manufacturing (Singapore) PTE. LTD.
Singapore
100% by Handy & Harman





Other Equity Interests:


Current Legal Entities Owned
Percent Pledged
Mizuno Handy & Harman Co., Ltd.
5% owned by Handy & Harman




